
	

114 HR 2085 IH: To direct the Secretary of the Interior to enter into negotiations with interested local water and power providers for the transfer of ownership, control, and operation of the New Melones Unit, Central Valley Project, and for other purposes.
U.S. House of Representatives
2015-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2085
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2015
			Mr. Denham (for himself, Mr. Calvert, Mr. McClintock, and Mr. Nunes) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To direct the Secretary of the Interior to enter into negotiations with interested local water and
			 power providers for the transfer of ownership, control, and operation of
			 the New Melones Unit, Central Valley Project, and for other purposes.
	
	
		1.Transfer the New Melones Unit, Central Valley Project to interested providers
 (a)DefinitionsFor the purposes of this Act, the following terms apply: (1)Interested local water and power providersThe term interested local water and power providers includes the Calaveras County Water District, Central San Joaquin Water Conservation District, Modesto Irrigation District, Oakdale Irrigation District, Stockton East Water District, South San Joaquin Irrigation District, Tuolumne Utilities District, Turlock Irrigation District, and Union Public Utilities District.
 (2)New Menlones Unit, Central Valley ProjectThe term New Melones Unit, Central Valley Project means all Federal reclamation projects located within or diverting water from or to the watershed of the Stanislaus and San Joaquin rivers and their tributaries as authorized by the Act of August 26, 1937 (50 Stat. 850), and all Acts amendatory or supplemental thereto, including the Act of October 23, 1962 (76 Stat. 1173).
 (3)SecretaryThe term Secretary means the Secretary of the Interior. (b)NegotiationsNotwithstanding any other provision of law, the Secretary shall enter into negotiations with interested local water and power providers for the transfer ownership, control, and operation of the New Melones Unit, Central Valley Project to interested local water and power providers within the State of California.
 (c)TransferThe Secretary shall transfer the New Melones Unit, Central Valley Project in accordance with an agreement reached pursuant to negotiations conducted under subsection (b).
 2.ReportNot later than 180 days after the date of the enactment of this Act, and every 6 months thereafter, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes, in detail—
 (1)if an agreement is reached pursuant to negotiations conducted under section 1(b), the terms of that agreement;
 (2)the status of formal discussions with interested local water and power providers for the transfer of ownership, control, and operation of the New Melones Unit, Central Valley Project to interested local water and power providers;
 (3)all unresolved issues regarding the negotiations of an agreement for the transfer of ownership, control, and operation of the New Melones Unit, Central Valley Project;
 (4)an analysis and review of studies, reports, discussions, hearing transcripts, negotiations, and other information about past and present formal discussions that—
 (A)have an impact on the progress of the formal discussions; (B)explain or provide information about the issues that prevent progress or finalization of formal discussions; or
 (C)are, in whole or in part, preventing execution of an agreement for the transfer; and (5)any actions the Secretary recommends that the United States should take to finalize an agreement for that transfer.
			
